Case 18-17063-EPK Doc 76 Filed 12/07/20 Page1of4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 6th Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Victor Aguirre-Beckard JOINT DEBTOR: Fabiola Montero CASE NO.: 18-17063-EPK
SS#: xxx-xx- 4416 SS#: xxx-xx-4334
1 NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (] Included [lm] Not included
out in Section III

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

{m] Included [_] Not included

 

 

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $2,620.88 formonths_ 1 to 30 ;
2. $2,817.10 formonths 31 to;
3. $165.00 for months 32 to 60 _;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [|] PROBONO
Total Fees: $5600.00 Total Paid: $2575.00 Balance Due: $3025.00
Payable $100.83 /month (Months 1 to 30 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$525 ine $25 for M2Value car; $525 inc $25 cost for m2mod 2/1/19; $525 inc $25 cost for m2mod 1/22/20; $525 inc $25 cost for
m2mod 12/3/20

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Midfirst Bank fka Amerihome Mtg Co c/o Cenlar FSB

 

 

 

 

 

Address: 21300 Victory Blvd Ste 2 Arrearage/ Payoff on Petition Date $27,532.71
woewane Mills, CA Arrears Payment (Cure) $330.50 /month(Months 1 to_30_)
Regular Payment (Maintain 1,888.85 /month (Months 1 to 30
Last 4 Digits of gular Payment ( ) ___ $1,888.85 /month (Months 1 to_30_)
Account No.: 5362

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 4

 
Case 18-17063-EPK

Doc 76 Filed 12/07/20 Page 2 of 4
Debtor(s): Victor Aguirre-Beckard, Fabiola Montero Case number: 18-17063-EPK

 

 

Other:

 

[m] Real Property
[mPrincipal Residence

[_ Other Real Property

Address of Collateral:
1053 Summerwood Cir, Wellington, FL 33414
Claim #16

[_] Personal Property/Vehicle

Description of Collateral:

Check one below for Real Property:

[m|Escrow is included in the regular payments

[_ |The debtor(s) will pay [__|taxes

[_Jinsurance directly

 

 

 

B. VALUATION OF COLLATERAL: [| NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [mi] NONE
2. VEHICLES(S): [[] NONE

 

 

 

VIN: 3D7KR19D06G216029

Description of Collateral:
2006 Dodge Ram 1500
Refinance (Claim #3)

 

 

Check one below:

Claim incurred 910 days or more pre-
petition

cam incurred less than 910 days pre-
petition

 

 

 

1. Creditor; Guardians CU Value of Collateral: $6,880.00 Payment
Address: 3469 Summit Blvd Amount of Creditor's Lien: $9,084.00 Total paid in plan: $7,980.60
WPB, FL 33406
Last 4 Digits of Account No.: 3121 Interest Rate: 6.00% $110.30 _/month (Months 1 to 30)

 

3. PERSONAL PROPERTY: [|] NONE
C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[-] NONE

[_] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

[m] Other:

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
2017 Chrysler Pacifica (Lease Rejected) Claim #4

1 Santander Consumer USA 2232

 

5 Guardians CU 3121

2006 Dodge Ram 1500 (Claim #3)

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[-] NONE

LF-31 (rev. 10/3/17)

Page 2 of 4

 

 
Case 18-17063-EPK Doc 76 Filed 12/07/20 Page3of4
Debtor(s): Victor Aguirre-Beckard, Fabiola Montero Case number: 18-17063-EPK

[m™] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Midfirst Bank fka 5362 1053 Summerwood Cir, Wellington, FL 33414

1. Amerihome Mtg Co c/o Claim #16
Cenlar FSB

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mi] NONE
B. INTERNAL REVENUE SERVICE: [|] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
D. OTHER: [m] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $16.73 ‘month (Months 1 to 30 )

Pay $2,561.00 ‘month (Months 31 to)
Pay $150.00 /month (Months 32 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [li] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[-] NONE

[m] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
Santander Consumer USA 2017 Chrysler Pacifica 2232
1. [ ] Assume [ml] Reject

 

VIL. INCOME TAX RETURNS AND REFUNDS: [|] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIII. NON-STANDARD PLAN PROVISIONS [mt] NONE

LF-31 (rev. 10/3/17) Page 3 of 4
Case 18-17063-EPK Doc 76 Filed 12/07/20 Page4of4
Debtor(s): Victor Aguirre-Beckard, Fabiola Montero Case number: 18-17063-EPK

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Victor Aguirre-Beckard Date Fabiola Montero Date
/s/ Drake Ozment, Atty for Debtor December 7, 2020
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
